DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 31-37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Lange FR333,643 in view of  Iaslovits 4,860,895.

Regarding claim 31, modified Lange discloses an apparatus (Lange, Fig 3) for securing an item of stemware, the apparatus (Lange, Fig 3) comprising:
a retainer (Lange, annotated Fig 3 above) comprising two arms (Lange, Fig 3, g) that define a stem receiving space (Lange, annotated Fig 3 below) between the two arms (Lange, Fig 3, g), the stem receiving space configured in size and shape to receive a stem of the item of stemware, wherein the arms (Lange, Fig 3, g) can separate to expand the stem receiving space as the stem is inserted in the stem receiving space and elastically return to secure the stem in the stem receiving space (Lange, 
wherein the two arms further defines a second opening (Lange, annotated Fig 3 below), rearward of the first opening (Lange, annotated Fig 3 below);

wherein projections (Lange, Fig 3, rear portions of h) of the two arms (Lange, Fig 3, g) extend into a space between the first opening (Lange, annotated Fig 3 below) and the second opening (Lange, annotated Fig 3 below), separating the first opening (Lange, annotated Fig 3 below) and the second opening (Lange, annotated Fig 3 below), and wherein when an item of stemware is in the apparatus, the item of stemware is received in the first opening (Lange, annotated Fig 3 below) and spaced from the second opening (Lange, annotated Fig 3 below) by the projections (Lange, Fig 3, rear portions of h);


wherein the stem receiving space (Lange, annotated Fig 3 below), the gap (Lange, annotated Fig 3 below), and the first opening (Lange, annotated Fig 3 below) have respective lateral diameters when an item of stemware is not in the apparatus, wherein the lateral diameter of the first opening (Lange, annotated Fig 3 below) is larger than the lateral diameter of the stem receiving space (Lange, annotated Fig 3 below), and the 


    PNG
    media_image1.png
    698
    953
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    574
    571
    media_image2.png
    Greyscale


While Lange appears to teach that the arms (Fig 3, g) would have to be laterally flexible so that the arms (Fig 3, g) can separate to expand the space as the stem is inserted in the space and elastically return to secure the stem in the space (annotated Fig 3 above), Lange doesn’t explicitly teach that the arms are laterally flexible. 

Iaslovits teaches an apparatus comprising a retainer having arms (Fig 1, #14 & #16) which are laterally flexible so that the arms (Fig 1, #14 & #16) can separate to expand a space as a stem is inserted in the space and elastically return to secure the stem in a space (Figures 1-9) (see claim 1). 




Regarding claim 32, modified Lange discloses an apparatus wherein the arms (Lange, Fig 3, g) define the first opening (Lange, annotated Fig 3 above).

Regarding claim 33, modified Lange discloses an apparatus wherein the gap (Lange, annotated Fig 3 above) is substantially linear.

Regarding claim 34, the first embodiment (Lange, Fig 3) of modified Lange has been discussed above but does not explicitly teach an apparatus further comprising a foot, extending downward from the retainer, configured to secure a base of the item of stemware.

Lange discloses a second embodiment of an apparatus (Fig 1) for securing an item of stemware, the apparatus comprising:
a foot (Fig 1, f), extending downward from a retainer (Fig 1, c), configured to secure a base of the item of stemware. 



Regarding claim 35, modified Lange discloses an apparatus wherein:
the foot (Lange, Fig 1, f) is a first foot (foot depending from one of the arms (Lange, Fig 3, g));
the apparatus further comprises a second foot (Lange, Fig 1, f) (foot depending from the other of the arms (Lange, Fig 3, g));
the first foot (Lange, Fig 1, f) extends downward from a first one of the two arms (foot depending from one of the arms (Lange, Fig 3, g)) ; and
the second foot (Lange, Fig 1, f) extends downward from a second one of the two arms (foot depending from the other of the arms (Lange, Fig 3, g)).


Regarding claim 36, modified Lange has been discussed above but does not explicitly teach an apparatus wherein one or more of the retainer or the foot comprises polycarbonate resin.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the retainer (Lange, Fig 3, g) or the foot (Lange, Fig 1, f) from polycarbonate resin because the substitution of one 

Regarding claim 37, modified Lange discloses an apparatus further comprising a base plate (Lange, Fig 1, a), wherein the foot (Lange, Fig 1, f) is disposed relative to the base plate (Lange, Fig 1, a) to define a separation between the foot (Lange, Fig 1, f) and the base plate (Lange, Fig 1, a), the separation comprising a first portion (Lange, annotated Fig 1 below) through which the base of the item of stemware is inserted and a second portion (Lange, annotated Fig 1 below) in which the base of the item of stemware is secured after being inserted through the first portion (Lange, annotated Fig 1 below), the first portion (Lange, annotated Fig 1 below) of the separation being smaller than the second portion (Lange, annotated Fig 1 below) of the separation (For clarification, the attached english translation of FR333643 explains that the retainer and arms (Fig 3, g) in Fig 3 replaces the upper cover plate (Fig 1, c) in Fig 1).

    PNG
    media_image3.png
    851
    1101
    media_image3.png
    Greyscale


Regarding claim 39, modified Lange discloses an apparatus further comprising:
a base plate (Lange, Fig 1, a); a post (Lange, Fig 1, d) having a first end coupled with the base plate (Lange, Fig 1, a) and a second end coupled with the retainer (Lange, annotated Fig 3 above), whereby the base plate (Lange, Fig 1, a) is disposed downward of the retainer (Lange, annotated Fig 3 above) (For clarification, the attached english translation of FR333643 explains that the retainer and arms (Fig 3, g) in Fig 3 replaces the upper cover plate (Fig 1, c) in Fig 1).

Allowable Subject Matter
Claims 21-28 and 30 are allowed.

Response to Arguments
Applicant's arguments with respect to claim 31 has been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEVIN K BARNETT/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631